Citation Nr: 0505042	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-31 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for deformed right hip, 
secondary to osteomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to October 
1978.

The matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons stated below, the Board concludes that 
additional development is necessary in order to comply with 
the duty to assist.  

The record reflects that the RO denied the veteran's claim on 
the basis that the right hip was a pre-existing disability 
which was not aggravated by service.  The veteran claims that 
he had no problems with his hip prior to entering the Marine 
Corps in August 1978.  He asserts that the problem occurred 
while he was undergoing training and before he was discharged 
in October 1978.  

The veteran's service medical records include a pre-entrance 
examination report from March 1978 that reflects no complaint 
or findings of a right hip condition.  However, when he 
subsequently reported to Marine medical staff during training 
that he was experiencing problems, private medical records 
were obtained from his childhood.  Specifically, the veteran 
was hospitalized in April 1970 for a chief complaint of pain 
in his right hip.  Private radiology reports from May and 
August 1970 note the presence of sclerosis about the right 
femoral head and bone destruction about the right femoral 
neck.  The report from May 1970 presumes a diagnosis of 
osteomyelitis.  Sclerotic changes on the right femoral head 
are again noted in a radiology report of March 1971, over 
seven years before the veteran's entrance into military 
service.  

Upon review of those records, the medical board concluded the 
veteran's right hip disorder existed prior to entry (EPTE).  
Because of this condition, the veteran was discharged due to 
erroneous enlistment.  Thus, it appears from the record that 
the veteran's right hip disorder clearly and unmistakably 
preexisted his entry into active service.  See 38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-03.  

A veteran may be entitled to service connection if his 
preexisting condition was aggravated during his service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

If a disorder was not noted on entering service, clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation must be shown to overcome the 
presumption of soundness.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. 1153. 

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In November 1999, the veteran underwent surgery and received 
a prosthesis to replace his right hip.  Thereafter, in May 
2001, he contacted the VA hospital, seeking an appointment to 
establish court ordered drug treatment.  He came under the 
care of VA medical staff and was treated for various ailments 
through July of 2002.  There are no VA or private medical 
records which establish or refute a causal relationship 
between the veterans' service and his hip disorder.  

As the service medical records show the veteran complained of 
right hip pain during his two-month period of service, and he 
is presently status post right hip replacement, the Board 
concludes that clarification is needed to determine whether 
the veteran's in-service complaints represent a permanent 
increase in the pre-existing condition.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (Board is not free to 
substitute its own medical judgment for that of such an 
expert); see also 38 C.F.R. § 3.159(c)(4).  Therefore, the 
case is remanded for the veteran to undergo a VA examination 
to address the issue of aggravation.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to address the etiology of 
his right hip disability.  The claims 
folder should be made available to the 
examiner for review before the completion 
of the examination.  

Based on review of the medical evidence 
of record and sound medical principles, 
the examiner should provide  an opinion 
as to whether the veteran's preexisting 
right hip condition (deformity secondary 
to osteomyelitis) underwent a permanent 
increase in severity during service, or 
whether the complaints documented during 
service represent no more than an 
exacerbation of symptoms.  If there was 
an increase in the severity of the 
underlying disability, the examiner 
should provide an opinion on whether that 
increase was due to the natural progress 
of the disorder. 

2.  Thereafter, the RO should ensure that 
no other development action, in addition 
to that directed above, is required.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished with a 
supplemental statement of the case.  Thereafter, the veteran 
and his representative must be afforded an appropriate 
opportunity to respond before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



